OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the judgment of Supreme Court, New York County, reinstated, without costs.
Essential to the integrity of the petition process is the subscribing witness’s statement authorized by Election Law § 6-132 and particularly that portion of it which contains the total number of signatures on the petition sheet to which it is appended. We have, therefore, consistently held that alteration of the statement which is unexplained and uninitialed will result in the invalidation of the petition sheet (Matter of Sheldon v Sperber, 45 NY2d 788; Matter of Klemann v Acito, 45 NY2d 796, affg 64 AD2d 952; Matter of Nobles v Grant, 41 NY2d 1048, affg 57 AD2d 600). The fact that the alterations here resulted in the manifestation of correct information, or that the numbers inserted were smaller, rather than larger, as in Matter of Berger v Acito (64 AD2d 949, lv denied 45 NY2d 707), does not remedy the legal deficiency (see, Matter of White v McNab, 40 NY2d 912, 913). It does not unduly burden the designating petition process to require that a subscribing witness whose statement has been changed initial the change and explain the reason for it (see, Matter of Roman v Sharpe, 42 NY2d 986, 987; cf. Matter of Grancio v Coveney, 60 NY2d 608, 611).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur in memorandum.
Order reversed, etc.